

116 S381 IS: Space Resources Institute Act
U.S. Senate
2019-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 381IN THE SENATE OF THE UNITED STATESFebruary 7, 2019Mr. Gardner (for himself and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo direct the Administrator of the National Aeronautics and Space Administration to submit to
			 Congress a report on the merits of, and options for, establishing an
			 institute relating to space resources, and for other purposes.
	
 1.Short titleThis Act may be cited as the Space Resources Institute Act. 2.Report on merits and options for establishing an institute relating to space resources (a)ReportNot later than 180 days after the date of the enactment of this Act, the Administrator shall submit to the appropriate congressional committees a report on the merits of, and options for, establishing an institute relating to space resources to advance the objectives of NASA in maintaining United States preeminence in space. Such objectives shall include the following:
 (1)Identifying, developing, and distributing space resources, including by encouraging the development of foundational science and technology.
 (2)Reducing the technological risks associated with identifying, developing, and distributing space resources.
 (3)Developing options for using space resources to— (A)support current and future space architectures, programs, and missions; and
 (B)enable such architectures, programs, and missions that would not otherwise be possible. (b)Additional mattersThe report required under subsection (a) shall also include the following assessments of the Administrator:
 (1)Whether a virtual or physical institute relating to space resources is most cost effective and appropriate.
 (2)Whether partnering with institutions of higher education and the aerospace industry, and the extractive industry as appropriate, would be effective in increasing information available to the institute with respect to advancing the objectives described in subsection (a).
 (c)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of NASA.
 (2)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Science, Space, and Technology of the House of Representatives; and
 (B)the Committee on Commerce, Science, and Transportation of the Senate. (3)Extractive industryThe term extractive industry means companies and individuals involved in the processes of extracting, including mining, quarrying, drilling, and dredging, raw, natural materials or energy sources.
 (4)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).
 (5)NASAThe term NASA means the National Aeronautics and Space Administration. (6)Space resource (A)In generalThe term space resource means an abiotic resource in situ in outer space.
 (B)InclusionsThe term space resource includes a raw, natural material or energy source.